Citation Nr: 1228382	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-32 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction of the Veteran's case was transferred to the Phoenix RO after the Veteran became a resident of Arizona.   

The Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system in this case.     
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On his August 2009 VA Form 9, the Veteran indicated that he desired a Board hearing to be held at the local RO.  He later waived his right to an in-person hearing and indicated that he desired to be scheduled for a videoconference hearing.  See May 2010 response to notice of hearing options.  However, after being notified that his Board hearing had been scheduled for May 2012, the Veteran stated that he could not attend the scheduled hearing because he would be out of the state caring for his father and requested postponement.  

The Veteran submitted a written request for postponement more than two weeks before the scheduled hearing and good cause for postponement has been shown.  However, the hearing has not been rescheduled.  See 38 C.F.R. § 20.704(c) (2011)).

In consideration thereof, the Board is remanding this case in order to satisfy procedural due process.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3), because a Board decision may be vacated when there is a prejudicial failure to afford an appellant a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video Board hearing at the RO before a Veterans Law Judge at the earliest available opportunity, as the docket permits.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The purpose of this REMAND is to satisfy the Veteran's hearing request and ensure due process.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

